Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Several citations of the 6/14/2021 IDS were lined through because no copies of the corresponding references were submitted in this application or in parent application 16/598974.  Most of the listed U.S. references were also not cited in the '974 application but they have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 17 is indefinite because it uses the term "about" but the specification provides no guidance as to how much variation is permitted by that term.  For example, it is not apparent whether 0.25 inches (or less) qualifies as "about 0.4 inches" or whether 0.75 inches (or more) qualifies as "about 0.6 inches".
	Claims 18-21 are indefinite by dependence from claim 17.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 6-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-14, and 17-20 of U.S. Patent No. 11036020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each one of instant claims 2-4, 6, 10-11, 17, and 19 are anticipated by at least one of patented claims 1-3, 9-10, and 12; each one of instant claims 7-9 and 12-15 is obvious under patented claim 9 in view of at least one of patented claims 2, 6-8, and 17-20; and each one of instant claims 18 and 20-21 is obvious under patented claim 12 in view of at least one of patented claims 11 and 13-14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-7, 9, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0243845 A1 (already of record via IDS).
Claim 6:  '845 discloses a data communication system for deploying outside plant fiber optics, the data communication system comprising (see mainly figs. 1-5 and annotated crop of fig. 5 below): 
a tray 40 having a first end opposite a second end, and a first side opposite a second side, the first side of the tray extending between the first end of the tray and the second end of the tray, the second side of the tray extending between the first end of the tray and the second end of the tray, and the tray including: 

    PNG
    media_image1.png
    716
    684
    media_image1.png
    Greyscale

a first locking mechanism 42 on the first side of the tray, and 
a second locking mechanism 42 on the second side of the tray; 
a cassette 110 (including shells 120 and 130) releasably engaged in the tray, the cassette having a first end opposite a second end, the first end of the cassette having a first geometry symmetrical, about at least one axis, to a second geometry of the second end of the cassette, and a first side opposite a second side, the first side of the cassette extending between the first end of the cassette and the second end of the cassette, the second side extending between the first end of the cassette and the second end of the cassette, and the cassette including: 
a first locking mechanism 125 (part of shell 120) on the first side of the cassette, and 
a second locking mechanism 125 on the second side of the cassette; 
wherein the first locking mechanism on the first side of the tray is releasably engageable with the first locking mechanism on the first side of the cassette, and the second locking mechanism on the second side of the tray is releasably engageable with the second locking mechanism on the second side of the cassette (see e.g. [0034] and [0064]).  Although a given cassette would engage either the first locking mechanism of the tray or the second locking mechanism of the tray, claim 6 merely recites "releasably engageable" and does not require both the first locking mechanism and the second locking mechanism of the cassette to be engaged simultaneously or engageable simultaneously with the corresponding locking mechanisms of the tray.
	Claim 7:  The data communication system further comprises:
an enclosure 20 including a tray fastening member 26B disposed in an inside of the enclosure; and
a hinge member (see annotated crop of fig. 5), 
wherein a connecting member disposed at the first end of the tray attaches to the hinge member for pivotably connecting to the tray fastening member of the enclosure.
Claim 9:  The first locking mechanism 125 on the first side of the cassette is a single unit of material and is fastened on the first side of the cassette, or 
the second locking mechanism 125 on the second side of the cassette is a single unit of material and is fastened on the first side of the cassette.
	Claim 17 (to the extent it can be considered definite):  '845 discloses a data communication system for deploying outside plant fiber optics, the data communication system comprising: 
a tray 40 moveably (at least pivotably) connectable to a tray fastening member disposed in an inside of an enclosure (see above with regard to claim 7), a height of the tray ranging from about 0.4 inches to about 0.6 inches (whatever height it has is "about" 0.4 inches to "about" 0.6 inches; alternatively from fig. 2 it can be seen that tray 40 has nearly the same height as cassette 110 which itself has a height H3 (fig. 3, [0071]) of up to 11 mm (approximately 0.43 inches), which is in the recited range even ignoring "about"); and
a cassette 110 disposed in the tray, the cassette having a first end opposite a second end, the first end of the cassette having a first geometry symmetrical, about at least one axis, to a second geometry of the second end of the cassette, a height of the cassette ranging from about 0.4 inches to about 0.6 inches (approximately 0.43 inches as noted above). 
	Claims 18-19:  See above with regard to claims 6-7.

Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0077298 A1 (already of record via IDS).
Claim 2:  '298 discloses a data communication system for deploying outside plant fiber optics, the data communication system comprising: 
a first tray 200 moveably disposed in an inside of an enclosure 100, the enclosure including one or more second trays moveably disposed in the inside of the enclosure (fig. 3 shows six trays in total, and fig. 4 depicts a tray having been moved from a stored position, see also [0066]-[0067); and 
a cassette 400 disposed in the first tray, the cassette having a first end opposite a second end, the cassette including (referring to the cassette design of figs. 36A-37): 
a first connector fastening station arranged in the first end of the cassette, the first connector fastening station including a first plurality of receptacles 506 to fasten, respectively, a plurality of optical fiber interfaces (the last sentence of [0087] states that there may be a plurality of, i.e. four, mounting windows 506), and 
a second connector fastening station 502 arranged in the second end of the cassette, the second connector fastening station including a second plurality of receptacles (at least three are shown in fig. 37) to fasten, respectively, a plurality of test ports (such as LC adapters 504), 
wherein, when the first tray and the one or more second trays are moveably disposed in the inside of the enclosure, the plurality of test ports are accessible without moving the first tray and without moving the one or more second trays (for example the LC adapters are accessible while the trays remain in the enclosure, such as in the state shown in fig. 3).  While the LC adapters may be easier to access when a tray 200 is slid out as in fig. 4, they are nevertheless still accessible when the tray is inside the enclosure 100.  As to the "test port" designation, no particular structural difference is invoked by the term "test" as presently recited.
Claim 3:  Each optical fiber interface of the plurality of optical fiber interfaces is sized to receive a respective bundle of optical fibers (508 is an MPO adapter, i.e. multi-fiber push-on adapter).

Claims 2-5, 17, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0322583 A1.
	Claim 2:  '583 discloses a data communication system for deploying outside plant fiber optics, the data communication system comprising: 
a first tray 20 moveably disposed in an inside of an enclosure 262 (fig. 25), the enclosure including one or more second trays moveably disposed in the inside of the enclosure (moveable by sliding, see [0083]); and 
a cassette (called "module" by '583) 22' disposed in the first tray, the cassette having a first end opposite a second end, the cassette including (see fig. 15): 
a first connector fastening station arranged in the first end of the cassette, the first connector fastening station including a first plurality of receptacles to fasten, respectively, a plurality of optical fiber interfaces 156, and 
a second connector fastening station arranged in the second end of the cassette, the second connector fastening station including a second plurality of receptacles to fasten, respectively, a plurality of test ports 154, 
wherein, when the first tray and the one or more second trays are moveably disposed in the inside of the enclosure, the plurality of test ports are accessible without moving the first tray and without moving the one or more second trays (see e.g. figs. 1-3).  
Claim 3:  Each optical fiber interface 156 of the plurality of optical fiber interfaces is sized to receive a respective bundle of optical fibers (156 are MPO adapters).
Claim 4:  The first end of the cassette has a first geometry symmetrical, about at least one axis, to a second geometry of the end of the cassette (fig. 15).
Claim 5:  The first plurality of receptacles of the first connector fastening station are symmetrical, about the at least one axis, to the second plurality of receptacles of the second connector fastening station (fig. 15).
Claim 17 (to the extent it can be considered definite):  '583 discloses a data communication system for deploying outside plant fiber optics, the data communication system comprising: 
a tray 20 moveably connectable to a tray fastening member disposed in an inside of an enclosure 262 ([0083]), a height of the tray ranging from "about" 0.4 inches to "about" 0.6 inches (explained below); and 
a cassette 22' disposed in the tray, the cassette having a first end opposite a second end, the first end of the cassette having a first geometry symmetrical, about at least one axis, to a second geometry of the second end of the cassette (fig. 15), and a height of the cassette ranging from about 0.4 inches to about 0.6 inches ([0060] states that a height of the cassette (module) can be 7/16 inches, i.e. about 0.44 inches).  As to the tray height, since a module fits within the height of a tray (see e.g. figs. 3 and 5) the minimum height of the tray must be at least about 0.44 inches.  '583 further discloses that three trays fit within a 1-U height (i.e. 1.75 inches) for example in [0056] and [0060] and figs. 1-2, so the maximum height of the tray is about 0.58 inches.  The range 0.44 - 0.58 inches is completely inside the recited range 0.4 - 0.6 inches even disregarding the term "about".
Claim 20:  See above with regard to claim 2.
Claim 21:  See above with regard to claim 2, noting that each of the first and second pluralities of receptacles are configured to fasten first or second adapters (MPO adapters).

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 6 and intervening claim 11.



Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Michael Stahl/Primary Examiner, Art Unit 2874